PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/538,979
Filing Date: 22 Jun 2017
Appellant(s): AGRANA BETEILIGUNGS-AKTIENGESELLSCHAFT



__________________
John D. Russell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5  April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 12 , 22-23 and 25-35 are  rejected under 35 U.S.C. 103 as being unpatentable over US2008/0161210A1 (Welton)  in view of  US2005/0145565A1(Painter)  as  evidenced by "Temporal Changes in Microbial Ecology and Geochemistry in Produced Water from Hydraulically fractured Marcellus Shale Gas Wells," Cluff, et.al., Environmental Science & Technology, Vol. 48, No. 11, June 3, 2014 (hereinafter Cluff)  and “Map of water hardness in the United States by USEPA, 2005” (hereinafter USGS).
Regarding claims 12, 25-27 and 32-35,   Welton teaches a method comprises fracturing a subterranean formation with a  treatment fluid comprises an aqueous fluid and a soap component such as potassium myristate or free fatty carboxylic acid such as myristic acid  ([0037] and   ([0042]), which meets the claimed fatty acid/salt, and  the soap component is present in an amount of 0. 14  wt. % ([0039]), which is equivalent to about  1400 ppm, which meets the claimed fatty acid  amount.
Welton teaches the base fluids of the treatment fluid may comprise fresh water ([0033]).    Since the water hardness is defined as the amount of dissolved calcium and magnesium in the water, in the absence of additional calcium or magnesium salts, the  water hardness of the treatment fluid  of Welton attributes to that of the aqueous base fluid,  i.e., fresh water ([0033]),  which is known to have a water hardness of less than 250 mg/L as evidenced by USGS, which is equivalent to less than about 250 ppm or 14°dH calculated by the examiner based on the conversion of 1ppm =0.05603°dH, which meets the claimed hardness of claims 12 and 32, and encompasses the claimed hardness of claims 33-35, thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Welton teaches the soap component may be a  combination of soaps or free fatty acids made from sources such as tall oils ([0038]), which is known to contain resin acid.
Welton further teaches the fluid comprises biocides ([0034]). 
Welton does not teach the presence of a natural resin acid, a  combination of  hop acid and resin acid,  or the  amount of hop acid and resin acid. 
Painter teaches hop acid can be added to water systems together with tree resin acid  in the fields including oil industry as an environmentally friendly  biocide to control the growth of bacteria  ([0005], [0008] and [0022]-[0025]), wherein the tree resin acid is added in the form of solution or suspension in the amount of 1 mg/l to 100 mg/l([0010] and [0011]), i.e., 1 to 100 ppm, which meets the claimed range of 0.05 to 5000 ppm, and the hop acid is added in a 50:50 ratio to the tree resin acids ([0023]), thus the amount of hop acid is 1 to 100 ppm, which meets the claimed range of 0.01 to 1000 ppm  .
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the tree resin acid and hop acid biocide and amount  of Painter  in the method and treatment fluid of Welton.  The rationale to do so would have been the motivation provided by the teachings of Painter that to do so would predictably provide effective and environmentally  friendly  antimicrobial  control ([0005] and [0022]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a biocide.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding  claim 22, Welton teaches the fluid comprises proppant, clay control agent, viscosifiers/polymer gelling agent , friction reducers, etc. ([0033] and [0034]). 
Regarding claim 23,  Welton teaches polymeric gelling agents including biopolymers such as guar gums   are commonly added to the treatment fluids to provide the desired viscosity ([0008]), and in addition to viscoelastic surfactant, Welton teaches that the treatment fluid may comprise additional viscosifiers ([0034]), which renders the claimed polymeric gelling  agent obvious since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, i.e., a viscosifier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).   It is further noted that Welton teaches the treatment fluid may comprise natural resins such as shellac ([0023]), which also meets the limitation of a biopolymer. 
 Regarding claims 28-31, it is known that an important genus of bacterium found in hydraulic fracturing process is Halanaerobium congolense  as evidenced by Cluff (page 6513, right column, last paragraph and page 6514, left column, first paragraph).  Welton  and Painter teaches  fracturing the formation  with the same process fluid thus one of ordinary skill would expect the process fluid inhibits growth and/or metabolism of  bacterium such as Halanaerobium congolens present in the Earth’s crust.

Claim 24 is  rejected under 35 U.S.C. 103 as being unpatentable over Welton  in view of  Painter as  evidenced by Cluff  and USGS as applied to claims 12, 22, 23 and 25-35 above, and further in view of US2008/0058229A1 (Berkland).
The combined teachings of Welton and Painter as evidenced by Cluff and USGS are set forth above.
Welton further teaches the treatment fluid comprises scale inhibitors ([0034]).
Neither Welton nor Painter teaches the instantly claimed water softener. 
Berkland teaches that common scale inhibitors for oil well treatment fluid includes ethylenediamine tetraacetic acid (EDTA) ([0057] and polyphosphate, etc. ([0060]), which meets the water softener.   
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the EDTA and /or polyphosphate of Berkland  in the method and treatment fluid of Welton and Painter since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a scale inhibitor.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive. 
Appellant argues that the Office selects a very particular aqueous base fluid, i.e., fresh water absent additional calcium or magnesium salts,  of Welton from a laundry list of possible treatment fluid compositions.  However, Welton clearly names fresh water as the base fluid  ([0033]), and exemplifies a treatment fluid prepared from water without adding  calcium  or magnesium salt (Example 1, [0048]).  Thus Welton specifically teaches  the  embodiment wherein the base fluid is water without the addition of calcium or magnesium salts.   
Appellant argues that the Office has not established that the water hardness is a parameter to be considered or optimized.  The examiner disagrees.  As set forth in the grounds of rejection above,  Welton teaches the treatment fluid comprises scale inhibitors ([0034]), thus Welton recognizes  water hardness as a result-effective variable.  
	Appellant argues that Welton does not teach obtaining water from any particular location, however, Welton expressly discloses fresh water ([0033]), thus the hardness  as characterized by USGS.  
	Appellant argues that the Office fails to establish the water hardness of the treatment fluid  of Welton as a whole.   The examiner disagrees.  The water hardness is defined as the amount of dissolved calcium and magnesium in the water. Although Welton  in combination with Painter teaches other components,  in the absence of additional calcium or magnesium salts, one of ordinary skill in the art would expect that the  water hardness of the treatment fluid  of Welton and Painters is no more than that of the aqueous base fluid, i.e., fresh water (Welton, [0033]),  noting the presence of scale inhibitors ([Welton,[0034]) further reduces the water hardness.  
	Appellant argues that tree resin contains calcium carbonate, however, Painter teaches addition of tree resin acid ([0023]- [0025]), which is different from tree resin.  
	Appellant argues that Welton teaches addition of  scale inhibitors, which affects water hardness, however, scale inhibitors  reduce water hardness.  Thus the treatment fluid of Welton containing scale inhibitors is expected to have a water hardness even  less than that of fresh water.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AIQUN LI/ Ph.D., Primary Examiner, Art Unit 1766                                                                                                                                                                                                 
Conferees:
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700    

                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.